
	
		II
		110th CONGRESS
		1st Session
		S. 2200
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Conrad (for himself,
			 Mr. Johnson, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To authorize the use of Federal funds for flexible
		  financing of Indian tribal municipal, rural, and industrial water system
		  construction projects by certain federally recognized Indian
		  tribes.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Water Resources Innovative
			 Financing Act.
		2.Flexible financing of
			 tribal municipal, rural, and industrial water system construction
			 projects
			(a)FindingsCongress
			 finds that—
				(1)the use of
			 Federal funds to issue and service debt incurred by an Indian tribe to pay the
			 costs of Indian tribal municipal, rural, and industrial water system
			 construction projects allows the projects to be built more quickly,
			 which—
					(A)effectively saves
			 taxpayers millions of dollars in total project costs; and
					(B)allows Indian
			 tribes to benefit more quickly from fresh drinking water systems;
					(2)the use of
			 Federal funds for debt financing as described in paragraph (1) decreases the
			 cost-escalating effects of construction cost inflation and statutorily-mandated
			 cost indexing of authorized Indian tribal municipal, rural, and industrial
			 water system construction projects;
				(3)Indian tribes are
			 authorized to leverage Federal funds for debt financing in other areas of
			 infrastructure development, such as Indian roads projects pursuant to section
			 122 of title 23, United States Code;
				(4)a growing market
			 exists for debt financing as described in this subsection for Indian tribal
			 infrastructure projects; and
				(5)(A)a Federal
			 administrative ruling held that, in the case of 1 Indian tribe, debt financing
			 costs for purposes of an authorized municipal, rural, or industrial water
			 construction project were eligible for Federal reimbursement; and
					(B)that ruling should be affirmed for all
			 Indian tribes.
					(b)DefinitionsIn
			 this section:
				(1)Eligible debt
			 financing instrumentThe term eligible debt financing
			 instrument means a bond or other debt financing instrument (including a
			 note, certificate, mortgage, or lease agreement) issued by an Indian tribe, the
			 proceeds of which are used for construction of an authorized Indian tribal
			 municipal, rural, or industrial water project.
				(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(c)Federal
			 reimbursementSubject to subsections (d) and (e), the Secretary
			 may reimburse an Indian tribe for expenses and costs incurred by the Indian
			 tribe for—
				(1)interest payments
			 under an eligible debt financing instrument;
				(2)the retirement of
			 principal of an eligible debt financing instrument;
				(3)the cost of the
			 issuance of an eligible debt financing instrument;
				(4)the cost of
			 insurance or similar credit support for an eligible debt financing instrument;
			 or
				(5)any other cost
			 incidental to the sale and servicing of an eligible debt financing instrument,
			 as determined by the Secretary.
				(d)ConditionThe
			 Secretary may reimburse an Indian tribe under subsection (c) with respect to a
			 project funded by an eligible debt financing instrument if the project is being
			 carried out by the Indian tribe pursuant to a contract or cooperative agreement
			 with the Secretary in accordance with the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450 et seq.).
			(e)Federal
			 shareThe Federal share of the cost of a project under this
			 section shall not exceed the Federal share of the cost of the project as
			 determined under the authorizing statute of the project.
			(f)Savings
			 clauseNotwithstanding any other provision of law, the
			 eligibility of an eligible debt financing instrument for reimbursement under
			 subsection (c) shall not—
				(1)be considered to
			 be a commitment, guarantee, or obligation on the part of the United States to
			 provide for payment of principal or interest on the eligible debt financing
			 instrument; or
				(2)create any right
			 of a third party against the United States for payment under the eligible debt
			 financing instrument.
				
